Order filed June 29, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00604-CR
                                    ____________


                           IN RE AUNDRI LEWIS, Relator



                              ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS
                                   230th District Court
                                  Harris County, Texas
                             Trial Court Cause No. 1024294


                                       ORDER

       Relator filed a petition for writ of mandamus in this court on June 28, 2012. A
related case was decided by the Court of Appeals for the First District of Texas.

       It is ORDERED that the original proceeding docketed under this court’s cause
number 14-12-00604-CR is transferred to the Court of Appeals for the First District of
Texas pursuant to the Local Rules for the Fourteenth District Court of Appeals, Houston
Relating to Assignment of Related Cases to and Transfers of Related Cases Between the

                                             1
First and Fourteenth Courts of Appeals. See Misc. Docket No. 06-9158 (Tex. Dec. 7,
2006). The Clerk of this Court is directed to transfer all papers filed in the case, and
certify all Orders made, to the Court of Appeals for the First District of Texas.



                                          PER CURIAM




                                             2